                 Case 1:20-cv-03710-PAE Document 63 Filed 03/17/21 Page 1 of 4

       NEW YORK                                                                                                SHANGHAI
        LONDON                                                                                                 ATLANTA
       SINGAPORE                                                                                              BALTIMORE
   PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                 WILMINGTON
       CHICAGO                                                                                                  MIAMI
  WASHINGTON, DC                                                                                             BOCA RATON
  SAN FRANCISCO                                                                                               PITTSBURGH
                                                MICHAEL R. GOTTFRIED
  SILICON VALLEY                                                                                               NEWARK
                                              DIRECT DIAL: +1 857 488 4212
       SAN DIEGO                             PERSONAL FAX: +1 857 401 3030                                    LAS VEGAS
    LOS ANGELES                            E-MAIL: MRGottfried@duanemorris.com                               CHERRY HILL
        BOSTON                                                                                                LAKE TAHOE
       HOUSTON                                        www.duanemorris.com                                     MYANMAR
        DALLAS
        AUSTIN                                                                                            ALLIANCES IN MEXICO
        HANOI                                                                                               AND SRI LANKA
  HO CHI MINH CITY




March 17, 2021

VIA ECF
The Honorable Paul A. Engelmayer
United States District Court
40 Foley Square, Room 2201
New York, NY 10007

           Re:       Pratt v. Atalian Global Services, Inc., et al., 1:20-cv-03710-PAE

Dear Judge Engelmayer:

        Pursuant to Section 2(C) of this Court’s Individual Rules and Practices, Plaintiff Glenn
A. Pratt hereby responds to Defendants’ (“Atalian”) letter dated March 14, 2021 (ECF No. 62).

        As a preliminary matter, Mr. Pratt notes that in connection with his sale of Suburban to
Atalian he relinquished control of the books and records of Suburban. Those records became the
property of Atalian. Atalian’s letter reveals it cannot accept that Mr. Pratt cannot produce what
he does not have in his possession, custody or control. Furthermore, Atalian continues to refuse
to accept that Mr. Pratt is an individual—as opposed to a large multi-national corporation like
Atalian—and Mr. Pratt does not use e-mail as a regular mode of correspondence. Again, Mr.
Pratt cannot produce what he does not have.

           With that context, Mr. Pratt addresses Atalian’s arguments in turn below.

  I.       Mr. Pratt Has Complied with His Discovery Obligations and Is Not “Withholding”
           Documents

         Mr. Pratt can decipher two primary concerns raised in Atalian’s letter regarding
“document repositories,” both of which could have been addressed by a phone call without
involving the Court. First, Mr. Pratt confirms that the hard drive was collected by counsel and
reviewed by counsel, and responsive documents from the hard drive were produced by counsel.
Mr. Pratt is aware of no applicable rule which requires him to identify and disclose non-
responsive personal documents on the drive, as Atalian requests. To the extent Atalian seeks
clarity regarding the location of the hard drive, it is in the possession of counsel.


D UANE M ORRIS LLP
100 HIGH STREET, SUITE 2400   BOSTON, MA 02110-1724                              PHONE: +1 857 488 4200   FAX: +1 857 488 4201
          Case 1:20-cv-03710-PAE Document 63 Filed 03/17/21 Page 2 of 4



The Honorable Paul A. Engelmayer
March 17, 2021
Page 2

         Second, Mr. Pratt has been candid with Atalian regarding the “Cohasset Account.” As
Mr. Pratt has explained to Atalian, this email account was used by Mr. Pratt for the purpose of
communicating with outside counsel regarding the stock purchase agreement. Because of that,
the account has not been used by Mr. Pratt for quite some time, and at present, Mr. Pratt is not in
possession of the credentials necessary to view the account. While Mr. Pratt has made a diligent
effort to regain access to the account, those efforts have, to date, been unsuccessful, but are
ongoing. Mr. Pratt did review counsel’s e-mails to and from Mr. Pratt using that account and
made a supplemental production on February 26, 2021 of the responsive, non-privileged e-mails
identified from that review, consisting of e-mails Mr. Pratt was copied on to Atalian’s deal
counsel.

        Finally, while all of Mr. Pratt’s recent efforts had been focused on the parties’ mediation
which occurred earlier this month in the hopes of resolving this case, Mr. Pratt has now turned to
finalizing his privilege log and will produce it by Friday, March 19, 2021.

 II.   Mr. Pratt Responded to Atalian’s Requests for Production in Full and Remains in
       the Dark as to Atalian’s Specific Complaints

       Atalian asks this Court to order Mr. Pratt to “provide full, complete, and substantive
responses to Atalian’s First Requests.” Yet, both in its letters to the Court and to Mr. Pratt,
Atalian has failed to identify which responses it believes are deficient and why.

        By way of background, Atalian’s November 18, 2020 letter identified particular requests
for which Atalian believed Mr. Pratt’s responses were deficient. In a good-faith attempt to
address those concerns, Mr. Pratt served supplemental responses on December 21, 2020. In
Atalian’s January 26, 2021 letter, Atalian made general references to its November 18 letter, but
failed to identify the specific responses which Atalian believed remained at issue in light of those
supplemental responses. When pressed during the parties’ February 19, 2021 meet and confer,
Atalian was unable, or unwilling, to identify the specific responses that Atalian believed
remained deficient.

        Mr. Pratt remains in the dark as to Atalian’s specific concerns. In its letter to the Court,
Atalian cites in passing two specific Requests, Nos. 18 & 49. As to Request No. 18, as indicated
in his supplemental responses, Mr. Pratt has no documents in his possession responsive to the
Request. As to Request No. 49, as indicated in his supplemental responses, Mr. Pratt has no non-
privileged documents in his possession responsive to the Request. It is unclear how Mr. Pratt
could provide a more substantive response to either of these Requests.

III.   Mr. Pratt Has Provided Complete and Appropriate Responses to Atalian’s
       Interrogatories Pursuant to Local Rule 33.3

       There is no dispute that Atalian timely served the interrogatories at issue here. What
remains in dispute is the propriety of the scope of Atalian’s interrogatories, particularly its
contention interrogatories, and the appropriate timing for Mr. Pratt’s responses. Contrary to
          Case 1:20-cv-03710-PAE Document 63 Filed 03/17/21 Page 3 of 4



The Honorable Paul A. Engelmayer
March 17, 2021
Page 3

Atalian’s representations, Mr. Pratt has appropriately responded to Atalian’s interrogatories
pursuant to this Court’s L.R. 33.3 and Atalian cites no case which suggests otherwise.

        First, there is no dispute that the Court may set a deadline for the parties to serve
interrogatories, as the Court did in this case. However, Volt Elec. NYC Corp. v. A.M.E., Inc.,
No. 20 CIV. 4185 (PAE), 2020 WL 6378945 (S.D.N.Y. Oct. 30, 2020), cited by Atalian, does
not stand for the broad proposition that the commands of L.R. 33.3 dissipate where the Court
enters a scheduling order with a service deadline. Regardless of any deadline, interrogatories in
this District remain subject to L.R. 33.3. Atalian has not, and cannot, contend that its broad
contention interrogatories are a “more practical method of obtaining the information sought” as
required by L.R. 33.3, particularly where not a single deposition has yet occurred.

         Second, the stage of discovery in Volt stands in stark contrast to the current stage of fact
discovery in the instant suit. In Volt, this Court held that a response to one of Plaintiff’s
contention interrogatories was warranted where the parties were “two weeks from the close of
depositions.” 2020 WL 6378945 at *2. In the instant suit—despite the large number of pages
produced—Atalian’s productions are both incomplete and woefully inadequate, and will be the
subject of a letter to the Court from Mr. Pratt. In addition, no depositions have been scheduled,
let alone conducted. Ordering Mr. Pratt to provide detailed responses to Atalian’s interrogatories
at this stage of fact discovery would be (1) inconsistent with this District’s practice which favors
more practical methods of discovery, like depositions and (2) impractical because Atalian has
failed and refused to provide basic discovery about its claims and damages and is in sole
possession of the relevant records. See Tribune Co. v. Purcigliotti, 1997 WL 540810, at *3
(S.D.N.Y. Sept. 3, 1997) (denying motion to compel responses to interrogatories where
deposition and expert testimony would be better source of information).

        In addition, the purported “non-contention interrogatories” Atalian identifies in its letter
to the Court seek answers that exceed the bounds of L.R. 33(a). For example, Interrogatory No. 2
does not simply “seek[] names of witnesses with knowledge of information relevant to the
subject matter of the action”—which Mr. Pratt identified—it also asks Mr. Pratt to “[i]dentify
every individual or entity with whom You communicated in connection with the allegations” at
issue in this suit. Interrogatory No. 4 seeks more than the “location and general description of
relevant documents,” and asks Mr. Pratt to identify “every . . . oral agreement” that he entered
into with certain individuals. And Interrogatory No. 6, requesting that Mr. Pratt “[d]escribe in
detail each effort You made to confirm the veracity and accuracy of the Seller’s covenants . . .”
and No. 10, requesting that Mr. Pratt “[i]dentify every Suburban employee who . . . had principal
day-to-day supervisory responsibilit[ies] . . .” plainly exceed the bounds of L.R. 33(a).

        As noted above, Mr. Pratt is regrettably preparing his own letter pursuant to Section 2(C)
of this Court’s Individual Rules and Practices regarding Atalian’s refusal to engage in discovery
on core areas of dispute in the litigation and expects to file it no later than Monday, March 22,
2021. Mr. Pratt respectfully requests that the Court schedule an informal conference with the
parties upon submission of Mr. Pratt’s letter and Atalian’s response, if any.
        Case 1:20-cv-03710-PAE Document 63 Filed 03/17/21 Page 4 of 4



The Honorable Paul A. Engelmayer
March 17, 2021
Page 4

                                         Very truly yours,



                                         /s/ Michael R. Gottfried
                                         Michael R. Gottfried


cc:   All counsel of record (via ECF)
